internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-138264-01 date date legend x y a b c d date date date date dear this letter responds to a letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts the information submitted states that x was formed on date as a limited_liability_company that was classified as a partnership for federal tax purposes x’s partners were a and b individuals and y a corporation y was also formed on date the shareholders of y were c and d y filed an election to be treated as an s_corporation effective date x filed a form_8832 entity classification election to be classified as an association_taxable_as_a_corporation to be effective on date simultaneously x filed plr-138264-01 a form_2553 election by a small_business_corporation also to be effective on date however b and y did not sign the s election on date a b c and d were informed by their advisors that y’s ownership_interest in x caused x’s s election to be invalid on date y sold its interest in x to c x represents that as soon as the invalid election was brought to its attention it took steps to obtain relief x also represents that there was no intent to knowingly make an invalid s election and that the events that resulted in the invalid election were not motivated by tax_avoidance or retroactive tax planning x’s shareholders have consented to the s election and filed the consents with the appropriate service_center within a reasonable_time upon discovery of the error finally all parties have agreed to make any adjustments that the secretary may require consistent with the treatment of x as an s_corporation law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in subsection c or an organization described in subsection c who is not an individual sec_1362 provides that an election under this subsection shall be valid only if all persons who are shareholders in such corporation on the day on which such election is made consent to such election sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion plr-138264-01 based solely on the facts and the representations submitted we conclude that x’s s election was ineffective because x had an ineligible shareholder and failed to acquire the consent of all its shareholders at the time of the election we further conclude that the ineffectiveness was inadvertent within the meaning of sec_1362 accordingly we hold that under the provisions of sec_1362 x will be treated as an s_corporation from date and thereafter provided that x’s election was otherwise valid and was not terminated under sec_1362 this ruling is contingent on x and all of its shareholders treating x as having been an s_corporation for the period beginning on date and thereafter accordingly all of the shareholders in x in determining their respective income_tax liabilities must include their pro_rata share of the separately and nonseparately computed items of x as provided in sec_1366 make adjustments to stock basis as provided in sec_1367 and take into account any distributions made by x as provided by sec_1368 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely matthew lay senior technician reviewer associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
